Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 and 05/01/2020 have been considered by the examiner.  Please see attached PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,528,428.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 10,528,428 as shown in comparison table below.

Instant Application
Patent 10,528,428
1, A method, comprising: 
selecting, by one or more processors, a previously backed up data object to be recovered using backup data, wherein the data object includes a plurality of sub-objects; 
recovering, by the one or more processors, the plurality of sub-objects based on a first set of priorities assigned to the sub-objects; and 
reprioritizing, by the one or more processors, the sub-objects based at least in part on information associated with an application's I/O received after recovery of the previously backed up data object has started, wherein the information associated with the application's I/O that is used in connection with reprioritizing the sub-objects is obtained during recovery of the backup data and comprises information pertaining to an I/O event that is detected during recovery of the backup data.
1. A method for recovering data, comprising:
using a processor to select a previously backed up data object to be recovered using backup data, wherein the data object includes a plurality of sub-objects;
using the processor to recover the plurality of sub-objects based on a first set of priorities assigned to the sub-objects, wherein at least a subset of the plurality of sub-objects are assigned a priority from the first set of
priorities;
using the processor to receive, after recovery of the previously backed up data object has started, information associated with an application's I/O; and
using the processor to reprioritize the sub-objects based at least in part on the information associated with the
application's I/O received after recovery of the previously backed up data object has started, 
obtained during recovery of the backup data and comprises information pertaining to an I/O event that is detected during recovery of the backup data, the reprioritizing the sub-objects comprises assigning a priority
from a second set of priorities to at least a subset of the sub-objects, and the at least the subset of the plurality of sub-objects is assigned a new priority from the second set of priorities, contemporaneously with recovery
of the backed up data object.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “the reprioritizing the sub-objects comprises assigning a priority from a second set of priorities to at least a subset of the sub-objects, and the at least the subset of the plurality of sub-objects is assigned a new priority from the second set of priorities, contemporaneously with recovery of the backed up data object;” of claims 1 of Patent 10,528,428 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.


Allowable Subject Matter
Claims 1-20 allowed.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Tormasov et al. (U.S. Pat. No. 7,475,282) from IDS teaches “selecting, by one or more processors, a previously backed up data object to be recovered using backup data, wherein the data object includes a plurality of sub-objects; recovering, by the one or more processors, the plurality of sub-objects based on a first set of priorities assigned to the sub-objects”. 
The prior art reference Claudatos et al. (U.S. Pat. No. 8,463,798) from IDS teaches “reprioritizing, by the one or more processors, the sub-objects based at least in part on information associated with an application's I/0 received after recovery of the previously backed up data object has started”.
The combination of references do not teach “reprioritizing, by the one or more processors, the sub-objects based at least in part on information associated with an application's I/0 received after recovery of the previously backed up data object has started, wherein the information associated with the application's I/0 that is used in connection with reprioritizing the sub-objects is obtained during recovery of the backup data and comprises 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAU SHYA MENG/Primary Examiner, Art Unit 2168